Judgment affirmed, with costs. All concur, except Wheeler, J., who dissents and votes for reversal and dismissal of the claim on the ground that the authorities of the hospital used reasonable care in the supervision and treatment of the claimant. (Appeal from a judgment of the Court of Claims for claimant on a claim to recover damages for the death of claimant’s testator alleged to have resulted by reason of negligent supervision at State Hospital.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.